Citation Nr: 1629882	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 18, 2013 and a staged initial rating in excess of 30 percent from September 18, 2013 for mood disorder with anxiety and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to January 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The November 2011 rating decision granted service connection for mood disorder with anxiety and depression and assigned a 10 percent rating, effective from July 13, 2012, the date of the claim.  Subsequently, in a December 2013 rating decision, the RO increased the rating for mood disorder with anxiety and depression from 10 percent to 30 percent from September 18, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The August 2013 rating decision denied the Veteran's claim of entitlement to a TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 18, 2013, the Veteran's mood disorder with anxiety and depression was manifested by symptoms productive of functional impairment comparable to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.
 
2.  From September 18, 2013, the Veteran's mood disorder with anxiety and depression has been manifested by symptoms productive of functional impairment comparable to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  Prior to September 18, 2013, the criteria for a rating in excess of 10 percent for mood disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).
 
2.  From September 18, 2013, the criteria for a rating in excess of 30 percent for mood disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for mood disorder with anxiety and depression arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA medical treatment records and identified private treatment records, as well as the Veteran's Social security records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO also provided the Veteran appropriate VA examinations in September 2012 and September 2013, to ascertain the current severity of his mood disorder.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In compliance with the August 2015 remand, the Veteran was most recently examined in December 2015.  Each VA examiner discussed the history of the Veteran's mood disorder, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his insomnia.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The provisions of 38 C.F.R. § 3.103(c)(2) (2015) require that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's DRO hearing, the Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers.  The DRO solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's service-connected disabilities, including his mood disorder, as well as their functional effects and effects on his employability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for mood disorder with anxiety and depression was granted in a November 2012 rating decision effective from July 13, 2012, with an initial rating of 10 percent.  As such, the rating period on appeal for the initial rating for insomnia is from July 13, 2012.  38 C.F.R. § 3.400(o)(2) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  In a December 2013 rating decision, the RO granted an increased 30 percent rating for mood disorder with anxiety and depression from September 18, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's mood disorder with anxiety and depression is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9499-9435.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014. VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in September 2014.  As such, the provisions of DSM-5 are for application.  However, DSM-IV is for reference as to GAF scores provided.

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

a. Prior to September 18, 2013

The Veteran was provided a VA mental disorders examination in September 2012.  The examiner noted a diagnosis of mood disorder with anxiety and depression in response to the stress of having general medical conditions related to back and ankle on Axis I and assigned a GAF score of 65.  The examiner reported that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Regarding social and family relationships, the Veteran was married to his current wife and had contact with his children from former marriage on a daily basis.  He reported social get-togethers with family every Sunday.  Regarding occupational history, after separation from service in March 2002, the Veteran worked with the railroad for three years, and then as a Superintendent in construction until 2010 when he had to quit both because of his back and his leg.  He had not been employed since 2010.  He stated spent his time painting as an artist and spending time with his grandchildren at his daughter's home.  Regarding mental health history, the Veteran reported about six months prior to retirement he started to have problems with anxiety and then was prescribed Xanax.  He took Xanax now for anxiety.

On mental status examination, the Veteran was casually dressed and cleanly shaven.  He was pleasant, cooperative, open, and interacted well with the examiner.  He was oriented in all spheres.  His concentration and attention were intact.  He described his mood as mood as "scared, because I can't do the things I used to do, and I don't want to end up where it looks like I am headed...I used to be able to do anything."  His insight and judgment were intact.  He reported hardly sleeping due to his breathing problem.  He was able to interpret a proverb and his memory for remote, recent, and immediate events were generally intact.  The examiner noted that although the Veteran reported subjective mental health symptoms, those symptoms did not rise to the level of chronicity and/or were not objectively identified on mental status examination.  The Veteran was capable of managing his financial affairs.  

In a December 2012 addendum, the September 2012 VA mental disorders examiner opined that the Veterans service-connected mood disorder with anxiety and depression in response to the stress of having general medical conditions related to back and ankle does not, in and of itself render him unable to secure and maintain gainful employment, based on review of all of the record.

The psychiatric findings on VA examination in September 2012 show that the Veteran was fully oriented, his affect was normal, his concentration, attention, insight and judgment were intact.  His memory was also generally intact.  His GAF score was 65, which is indicative of mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social or occupational functioning.  The Veteran had been unemployed since 2010 but he reported he quit because of his physical limitation due to his back and leg conditions.  Moreover, the examiner commented that the Veteran's mental symptoms did not result in reduced reliability and productivity, occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks.  Indeed, no significant mental symptoms were reported other than anxiety and difficulty sleeping; however, the Veteran reported sleeping hardly due to breathing problems.  Consequently, the evidence prior to September 18, 2013 warrants a 10 percent rating, as it does not show mood disorder with anxiety and depression resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

b. From September 18, 2013

The Veteran was provided another VA mental disorders examination on September 18, 2013.  The examiner noted a diagnosis of mood disorder with anxiety and depression in response to the stress of having general medical conditions related to back and ankle on Axis I and assigned a GAF score of 58.  The examiner reported that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had been married to his current wife for 10 years.  He reported that his daughter, her husband, and her two children lived nearby, and his son was away in college.  The Veteran denied having any social activities.  He stated his wife would not go out of the house.  He denied having any educational courses since his last VA examination in September 2012 and reported that he was not employed at this time.  He related that his wife was 100 percent disabled with very bad diabetes, and she needed around-the-clock care.  He reported that he last worked, being laid off, in January 2009 or 2010; at that time he was a superintendent of construction, doing no physical labor, just managing.  He spent his time during the day caring for his wife, cooking, cleaning, and doing laundry once a month with the help of his daughter, and notes that his wife took a lot of care.  He denied having any mental health treatment since the last VA examination.  He reported taking prescription medication for mental health, through his primary care physician, for anxiety, and had requested from him to have an increase in the medication and frequency that he took the medication.

On mental status examination, the Veteran was pleasant, open, and cooperative, and smiled easily during the interview.  His responses to questions were brief and non-elaborative.  He was oriented in all spheres.  His attention and concentration were intact.  He described his mood as "scared, absolutely scared to death that something is going to happen to her that I can't do anything about...and absolutely scared that I am going to get screwed over by the VA and it is causing me a lot of pain inside...."  His insight and judgment were intact.  He had difficulty with sleep, using a mask for sleep apnea.  He was able to interpret a proverb.  His memory for remote, recent, and immediate events was intact.  The Veteran denied having any legal or behavioral problems.  His mental disorder symptoms included depressed mood, anxiety, and chronic sleep impairment.  He was capable of managing his financial affairs.

During a November 2013 RO hearing, the Veteran testified that he was currently unemployed and that he was unable to work due to pain from the combined effects of his service-connected back, leg and ankle disabilities.  He also reported that he was taking medications daily for anxiety, and experienced panic attacks, chronic sleep impairment, memory problems and depression.  

The Veteran underwent a VA examination in December 2015.  The diagnosis was mood disorder with anxious and depressive features.  The examiner reported that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran lived with his wife and took care of his wife who was disabled.  He had two children who were living independently.  He saw his daughter and grandchild on school nights.  He liked to paint landscapes.  Regarding occupational history, the Veteran stated "[t]here's no way I can work.  As bad as I want to work, I don't know how I could when you're taking care of somebody who doesn't take care of themselves."  The Veteran used to work for a construction company as Superintendent for 5 years and the company split up and then ran out of work.  Prior to this job, he had worked for the railroad for three years and he was laid off.  The Veteran's mental disorder symptoms included depressed mood and chronic sleep impairment.  He was capable of managing his financial affairs.  It was noted based on review of the Veteran's claims file and clinical examination, the record was negative for any active forms of psychotherapy for individual or group intervention.  The Veteran reported he was taking Alprazolam at this time for his mental disorder.  He indicated that his main issue in life was his wife who had very serious medical issues.  He was confined to staying home to care for her due to her medical needs.  The examiner noted the Veteran's reported symptoms of mood disorder with anxiety and depression were mild and his mental disorder would result in social and occupational functioning impairment with intermittent periods of inability to perform occupational tasks; self-care skills and conversation are normal.  There were no impairments with regard to activities of daily living; ability to understand, remember and carry out short and simple or complex instructions; reliability, productivity, pace, and persistence; ability to exercise judgment in a work or work-like setting; ability to relate to coworkers, supervisors and the public; and ability to adapt to stressful circumstance in a work or work-like setting.  Mental health diagnostic study indicated mild depression.

Based on the foregoing evidence, the Board finds that the functional impairment resulting from the Veteran's mental disorder most closely approximates the criteria for a 30 percent disability rating for this period.  38 C.F.R. § 4.7.  His GAF score was 58, which, generally, is indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, such as few friends, conflicts with peers or co-workers.  DSM-IV at 46-47. 

However, the psychiatric findings on the September 2013 and December 2015 VA examinations show depressed mood, anxiety, and chronic sleep impairment, and during the November 2013 RO hearing the Veteran also reported experiencing panic attacks.  The Veteran was oriented in all spheres and his concentration, attention, insight, judgment, and memory were intact, although his mood was "scared."  There has been no indication of any problems with his thought process or speech.  The Board finds that this symptomatology corresponds with, and is compatible with a GAF score in the 60s or 70s, and is not similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with reduced reliability and productivity.

Significantly, the VA examiners did not find such level of occupational and social impairment.  Rather, both the September 2012 and the December 2015 VA examiners, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed mood disorder secondary to general medical conditions and found that his mental diagnosis was best summarized as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress," which describes the criteria for 30 percent rating.  See 38 C.F.R. § 4.130. 

In regard to the Veteran's social functioning, he has been married to wife for 10 years and he has been the main caretaker for his disabled wife.  He maintained close relationship with his daughter, her husband and two grandchildren who lived nearby.  Although he reported he did not have any social activities he attributed to the lack of social activities to his wife's medical needs and stated she would not go out of the house.  However, they did have family gatherings every Sunday.  As to occupational functioning, the record reflects that the Veteran retired in 2009.  The VA examination reports reflect that he was laid off from his last job as Superintendent at a construction company around 2010.  He related that he could not work because he had to take care of his disabled wife and she took a lot of care.  It was noted he spent his time during the day taking care of his wife, cooking, cleaning, and doing laundry.  The currently assigned 30 percent rating contemplates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the evidence does not support a finding of difficulty in establishing and maintaining effective work and social relationships due to the Veteran's service-connected mental disorder.

Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 30 percent disability rating, and therefore the 30 percent rating is the appropriate rating from September 18, 2013.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  The Veteran's mood disorder with anxiety and depression is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130. 

Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that the service-connected mood disorder with anxiety and depression presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disability.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected mood disorder, there is no evidence of record that would warrant a rating greater than those currently assigned for his mood disorder during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  Rather, the medical evidence of record reflects that the Veteran had similar psychological symptoms which appear to have remained relatively stable throughout the rating periods under appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased rating for the Veteran's mood disorder with anxiety and depression, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent, prior to September 18, 2013, for mood disorder with anxiety and depression is denied.

Entitlement to a staged initial rating in excess of 30 percent, from September 18, 2013, for mood disorder with anxiety and depression is denied.



REMAND

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  If there is only one disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The record is not clear on the date and the reason why the Veteran stopped working.  In a December 2011 statement, the Veteran reported that he was laid off work in January 2011.

The Veteran's SSA records reflect that he was found disabled since March 2010 due to a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of obesity.  Residual functional capacity report shows that from March 2012, the Veteran has exertional limitations, to include lifting and/or carrying objective over 10 pounds, standing and/or walking for a total of 2 hours, and siting (with normal breaks) for a total of about 6 hours in an 8-hour workday, and postural limitations, to include occasional climbing ramps/stairs/ladders/ropes/scaffolds, balancing, stooping, kneeling, crouching, and crawling.  Past relevant work included communications, conductor, and superintendent.  He was found to have no residual functional capacity to perform past relevant work but not limited to unskilled work because of his impairments.  Based on his physical residual functional capacity, he demonstrated the maximum sustained work capability for sedentary work.  

During a September 2012 VA mental disorders examination, the Veteran reported that he worked as Superintendent in construction until 2010 when he quit because of his back and leg conditions.  A December 2012 addendum, the September 2012 VA mental disorders examiner reports that the Veterans service-connected mood disorder with anxiety and depression in response to the stress of having general medical conditions related to back and ankle does not, in and of itself render him unable to secure and maintain gainful employment, based on review of all of the record.

A September 2012 VA examination report stated that the Veteran's left ankle and thoracolumbar spine (spine) condition would prohibit physical-type employment but would not prevent sedentary employment.  The Veteran's esophageal condition did not impact his ability to work.  

In December 2012, a VA audiologist opined that the Veteran's service-connected bilateral hearing loss and tinnitus do not, in and of itself, render him unable to secure and maintain substantially gainful employment.  The examiner provided a rationale that with appropriate amplification (hearing aids), the Veteran should be able to communicate with others, except in the presence of excessive noise.

December 2015 VA audiology and gastrointestinal (GI) examination reports stated that the Veteran's tinnitus and esophageal conditions did not impact ordinary conditions of daily life, including ability to work.  Regarding hearing loss, the Veteran reported struggling in adverse listening environment.  However, the examiner opined that "with reasonable accommodation according to the Americans With Disabilities Act, hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact.  However, his ability to communicate without face-to-face encounter would be limited.  He would have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers."  The VA joints and spine examiner provided the following opinion regarding the effects of the Veteran's left ankle and low back disabilities on his employability.  

The [V]eteran initially worked as a line cook and stocking shelves after leaving the service.  He then worked on the railroad for approximately 3 years but could not handle the physical demands of this work.  He then began working as a construction supervisor and did this until he retired around 2010.  He reports that this last job did not involve physical work.  The veteran does not claim or exhibit any limitation of his ability to work due to his GERD [(gastroesophageal reflux disease)] condition.  His SC [(service-connected)] back condition significantly limits his ability to perform lifting and bending and prolonged standing and walking.  His left ankle condition likewise limits standing and walking.  Due to the severity and combined manifestations of his service connected disabilities, the veteran is limited to sedentary work.  For purposes of this evaluation, sedentary work is defined as follows:  Exerting up to 10 pounds of force occasionally (Occasionally: activity or condition exists up to 1/3 of the time) and/or a negligible amount of force frequently (Frequently: activity or condition exists from 1/3 to 2/3 of the time) to lift, carry, push, pull, or otherwise move objects, including the human body.  Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.

In a December 2015 addendum, the examiner explained that the Veteran had significant limitations and was limited to sedentary type work activities and that this opinion included consideration for all his service-connected disabilities, including service connected meralgia paresthetica, hearing loss, tinnitus and mental health condition.

Although the record includes multiple medical opinions addressing the effects of the Veteran's service-connected disabilities on his employability, the Board observes that the VA has not properly developed the TDIU claim, including sending the Veteran the proper VCAA notice respecting a TDIU claim and providing the Veteran with a formal application for TDIU, VA Form 21-8940, such that he may submit that form to VA.  Consequently, a remand is necessary in order to meet VA's duties under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter satisfying the duty to notify provisions with respect to his claim for a TDIU, and assist the Veteran with this claim.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to complete the form as to the relevant rating period on appeal and return it to the RO.  The Veteran should also be provided with a VA Form 21-4192 to be completed by his former employer(s) during the period in question, to address his employment nature (to include any accommodation due to his service-connected disabilities) and income status.

2.  Obtain and associate with the claims file any updated records from the VA Nebraska-Western Iowa Health Care System (VA NWIHS) in Omaha, Nebraska, dated from September 2012 to the present.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion on the impairment in occupational functioning caused solely by the Veteran's service-connected disabilities, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

4.  After completing the above, adjudicate the remaining issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


